10


EXHIBIT 10.55


EMPLOYMENT AGREEMENT

        THIS AGREEMENT (the “Agreement”) is entered into by and among J. Herbert
Boydstun (“Executive”), Hibernia Corporation, a Louisiana corporation (the
“Company”), and Hibernia National Bank, a national banking association organized
and existing under the laws of the United States (the “Bank” and, together with
the Company, sometimes referred to herein as “Hibernia”).


1. EMPLOYMENT AND TERM

        1.1 Position. Each of the Company and the Bank shall employ and retain
Executive as its President and Chief Executive Officer, and Executive agrees to
be so employed, subject to the terms and conditions set forth herein.
Executive’s duties and responsibilities shall be those assigned to him
hereunder, from time to time, by the Boards of Directors of the Company and the
Bank (collectively, the “Boards” and individually, the “Company Board” or the
“Bank Board,” as applicable), or either of them, and shall include such
responsibilities and duties as are consistent in type and nature with those
normally assigned to chief executive officers of companies of the size, type and
stature of the Company and the Bank.

        1.2 Limitations. During the Employment Term (as defined below),
Executive shall devote his business time, attention and energies to the business
of Hibernia and will not, without the prior written consent of the Boards, be
engaged in any other business activities. Executive agrees that he will, to the
best of his ability, experience and talents, perform the duties of his position,
which is a full-time position.

        Executive shall not be prevented from (a) engaging in any civic or
charitable activity for which Executive receives no compensation or other
pecuniary advantage or (b) purchasing securities in any corporation whose
securities are regularly traded, provided that such purchases will not result in
Executive owning beneficially at any time 5% or more of the equity securities of
any corporation engaged in a business competitive with that of the Company, the
Bank or any Affiliate. For purposes of this Agreement, “Affiliate” shall mean
any entity of which the Company or the Bank owns (within the meaning of Section
425(f) of the Internal Revenue Code of 1986, as amended (the “Code”)) 50% or
more of the total combined voting power of all classes of stock or other equity
interests and “Affiliates” shall mean such entities collectively.

        During the Employment Term, whether or not a notice of non-renewal has
been given as provided for in Section 1.3, Executive shall not, without the
prior written consent of the Boards, seek, solicit or negotiate offers of
employment from any person or entity other than Hibernia; provided that, if a
notice of non-renewal has been given by the Company or the Bank as provided for
in Section 1.3, during the last six months of the Employment Term, Executive may
seek, solicit or negotiate other offers of employment so long as such activities
do not interfere with the performance of Executive’s duties hereunder.

        1.3 Term. Executive’s employment under this Agreement shall commence
December 1, 2002 (the “Effective Date”), and shall terminate, unless earlier
terminated in accordance with the terms hereof, on December 31, 2005; however,
on December 31, 2003 (and on December 31 of each succeeding year), the term of
such employment will be automatically extended for one additional year unless
either the Company or the Bank has given to Executive, or Executive has given to
the Company and the Bank, written notice of non-renewal, which notice must be
delivered to such party at least 90 days prior to the date of such automatic
extension, or unless Executive’s employment under this Agreement has otherwise
been terminated in accordance with the terms of this Agreement. The period
commencing as of the Effective Date and ending as of December 31, 2005, or
December 31 of any succeeding year through which this Agreement has been
renewed, shall be referred to herein as the “Employment Term”.


2. COMPENSATION AND BENEFITS

        2.1 Base Compensation. Hibernia shall pay Executive an annual salary in
an amount initially equal to $600,000, in equal installments in accordance with
Hibernia’s regular payroll practices and policies and subject to applicable
withholding and other applicable taxes and deductions (Executive’s “Base
Compensation”). Executive’s Base Compensation shall be reviewed no less often
than annually and may be increased or, subject to the following limitations,
reduced by the Company Board (or by the Executive Compensation Committee of the
Company), in its sole discretion; provided, however, that Executive’s Base
Compensation may not be reduced at any time unless such reduction is part of a
reduction in pay applicable to senior executive officers of Hibernia generally.
The term “Base Compensation” shall thereafter refer to such increased or reduced
amount.

        2.2 Annual Incentive Bonus. In addition to the foregoing, Executive
shall be eligible to receive an annual cash bonus (for performance during the
prior year) under any CEO Bonus Plan adopted by the Company or the Bank from
time to time or, if no CEO Bonus Plan is in place, under the management
incentive plan or similar bonus arrangement maintained by the Company or the
Bank or such other bonus or incentive plans which the Company or the Bank may
adopt, from time to time, for similarly situated senior executive officers (an
“Incentive Bonus”), the amount of such cash bonus to be determined annually by
the Executive Compensation Committee.

        2.3 Long-Term Incentives. In addition to the foregoing, Executive shall
be eligible for participation in the Long-Term Incentive Plan maintained by the
Company and such other long-term incentive plans which the Company or the Bank
may adopt, from time to time, for similarly situated senior executive officers
(a “Long-Term Incentive”).

        2.4 Additional Relocation Benefit. Hibernia agrees to provide to
Executive to the extent permitted by law the relocation benefits with respect to
Executive’s Baton Rouge, Louisiana residence available under Hibernia’s standard
relocation program available to senior executive officers generally; provided
that any moving expenses that are paid in connection with such benefits will be
reported as income to Executive.

        2.5 Membership Fees. Executive shall be reimbursed for the cost of
initiation fees, stock memberships, assessments and monthly membership dues in
up to two clubs of his choice in a Bank metropolitan market area and, subject to
prior approval by the Company Board (or by the Executive Compensation
Committee), such other club fees as the Company Board or Committee shall have
approved.

        2.6 Other Benefits. During the term of this Agreement and in addition to
the amounts otherwise provided herein, Executive shall be entitled to
participate in such plans, policies and programs as may be maintained, from time
to time, by the Company or the Bank for the benefit of senior executive
officers, including, without limitation, profit sharing and group medical and
other welfare benefit plans. Any such benefits shall be determined in accordance
with the specific terms and conditions of the documents evidencing any such
plans, policies and programs.

        2.7 Reimbursement of Expenses. Hibernia shall reimburse Executive for
such reasonable and necessary expenses as are incurred in carrying out his
duties hereunder, consistent with Hibernia’s standard policies and annual budget
and as permitted by law. Hibernia’s obligation to reimburse Executive hereunder
shall be contingent upon the presentment by Executive of an itemized accounting
of such expenditures.

        2.8 Right to Change Plans. Nothing herein shall require the Company or
the Bank to refrain from changing, amending or discontinuing any benefit plan or
program (including, without limitation, the CEO Bonus Plan, the management
incentive plan, other bonus or incentive plans or the Long-Term Incentive Plan)
as long as, if such plan or program applies to senior executive officers
generally, such changes are similarly applicable to senior executive officers
generally.

        2.9 Attorney's Fees. Hibernia shall reimburse Executive for reasonable
attorney's fees incurred by him in connection with the review, negotiation and
initial execution of this Agreement.


3. TERMINATION

        3.1 Termination Payments to Executive. As set forth more fully herein,
if, during the Employment Term, Hibernia shall terminate Executive’s employment
other than for Cause, Death, Disability or as a result of non-renewal of this
Agreement, or Executive shall terminate his employment on account of
Constructive Termination, Hibernia shall pay and/or provide to Executive the
following:

a.  

The following amounts to the extent accrued but not yet paid (collectively, the
“Accrued Obligations”): (i) Executive’s Base Compensation accrued but not yet
paid as of the Date of Termination (as set forth in each separate provision of
this Section 3), (ii) any cash Incentive Bonus that has been determined and
awarded to Executive for the most recently completed fiscal year prior to the
Date of Termination which has not yet been paid and (iii) accrued vacation pay
not theretofore paid or used in accordance with Hibernia’s policy for payment of
accrued and unused vacation time (payable on or before the earlier of the date
required by law or 20 days after the Date of Termination).


b.  

Executive’s Base Compensation for the remainder of the Employment Term but not
less than Executive’s current annual Base Compensation, payable in not more than
two equal installments (one-half not later than 30 days after the Date of
Termination and the other one-half not later than 90 days after the Date of
Termination).


c.  

An amount equal to the product of the cash Incentive Bonus awarded to Executive
for the most recently completed fiscal year prior to the Date of Termination
(or, if such Incentive Bonus has not yet been determined, the most recent cash
Incentive Bonus that has been awarded to Executive) and a fraction, the
numerator of which is the number of days that have elapsed in the year in which
the Date of Termination occurs through the Date of Termination, and the
denominator of which is 365, payable in not more than two equal installments
(one-half not later than 30 days after the Date of Termination and the other
one-half not later than 90 days after the Date of Termination).


d.  

Continue to provide medical benefits (for the period described below) to
Executive and/or his dependents if such person(s) elect to continue group
medical coverage, within the meaning of Code Section 4980B(f)(2), with respect
to a group health plan sponsored by Hibernia (other than a health flexible
spending account under Code Sections 125 and 105(h)), at the same type and level
of group health plan coverage received by Executive and his electing dependents
immediately prior to the Date of Termination. Such benefits shall be provided at
the same premium cost to Executive as in effect immediately prior to the Date of
Termination (provided, however, that in the event the premium cost and/or level
of coverage shall change for employees of Hibernia generally, the cost and/or
coverage level, likewise, shall change for Executive in a corresponding manner).
Such benefits shall be provided until the earlier of (i) the last day of the
balance of the Employment Term (assuming no further renewal of this Agreement
following the Date of Termination) or (ii) the date Executive or his dependents
obtain coverage under a reasonably comparable group health plan with no
applicable pre-existing condition limitation. An election to continue group
medical coverage hereunder shall offset any period of such coverage available to
Executive and/or his dependents under Code Section 4980B.


Except as expressly provided in Section 3.4 hereof, Executive shall also be
entitled to receive such compensation or benefits as may be provided under the
terms of a separate plan or agreement maintained by Hibernia to the extent such
compensation or benefits are not duplicative of the compensation or benefits
described above. Notwithstanding the foregoing, Executive’s rights under this
Section 3 shall be in lieu of any benefits that may otherwise be payable to or
on behalf of Executive pursuant to the terms of any severance pay arrangement of
Hibernia or any other similar arrangement of Hibernia providing benefits upon
involuntary termination of employment. Executive shall be entitled to receive
the payments and benefits provided in this section only once, regardless of the
position from which he is removed. Nothing contained herein shall prohibit the
forfeiture or reduction of any compensation or benefit in accordance with the
terms of any separate plan, policy or program maintained by Hibernia. Nothing
contained herein shall be deemed to modify the rights of Executive under the
terms of any separate benefit plans maintained by Hibernia in which Executive
participates; provided, however, that none of the payments provided for herein
shall be considered in calculating any awards or accruals under any such benefit
plans.

        3.2 Termination for Death. If Executive dies during the Employment Term,
this Agreement and Executive’s employment hereunder shall immediately terminate
and Hibernia’s obligations hereunder (other than the obligation to make payments
and provide benefits as specified in this Section 3.2) shall automatically
cease. In such event, Hibernia shall pay and provide to Executive (or his
estate) the amounts described in Sections 3.1a and 3.1c hereof and the benefit
provided in Section 3.1d hereof. The Date of Termination for purposes of this
Section 3.2 shall be the date of Executive’s death.

        3.3 Termination for Disability. If Executive becomes disabled (as
defined in this section below) during the Employment Term, this Agreement and
Executive’s employment hereunder shall immediately terminate and Hibernia’s
obligations hereunder (other than the obligation to make payments and provide
benefits as specified in this Section 3.3) shall automatically cease. In such
event, Hibernia shall pay and provide to Executive the amounts described in
Sections 3.1a and 3.1c hereof and the benefit provided in Section 3.1d hereof.
Further, Hibernia shall purchase additional disability pay benefits insurance to
supplement Executive’s disability pay by $10,000 per month if and only to the
extent that Executive is eligible and approved for such insurance and such
insurance can be obtained and maintained at a cost of not more than $15,000 per
year; however, to the extent the premium exceeds $15,000 per year, Executive
shall have the option of continuing this supplemental disability benefit by
paying the premium amount in excess of $15,000 per year. This Section 3.3 is not
intended to reduce any other benefit that may be payable to Executive on account
of his disability.

        For purposes of this Section 3.3, Executive shall be deemed “disabled”
if he is actually receiving benefits or is eligible to receive benefits under
Hibernia’s separate long-term disability plan, and the Date of Termination shall
be the later of the date upon which Executive is determined to be disabled under
that plan or the date upon which Executive receives written notice from the
Company Board of the termination of his employment hereunder.

        3.4 Company’s Termination for Cause. Executive’s employment under this
Agreement may be terminated by Hibernia during the Employment Term on account of
Cause. In such event, this Agreement shall automatically terminate and the
obligations of Hibernia hereunder (other than the obligation to make the payment
specified in this Section 3.4) shall automatically cease. In such event,
Hibernia shall pay to Executive the Accrued Obligations. Notwithstanding any
provision of this Agreement or any other plan, policy or agreement evidencing
any other compensation arrangement or benefit payable to Executive, no
additional amount shall be paid to Executive, except as may be required by law.

        For purposes of this Agreement, “Cause” means that Executive has:

a.  

Committed an intentional act of fraud, embezzlement or theft in the course of
his employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company, the Bank or any Affiliate;


b.  

Committed intentional damage to the property of the Company, the Bank or any
Affiliate or committed intentional wrongful disclosure of Confidential
Information (as defined in Section 5.2) which is materially injurious to the
financial condition or business reputation of the Company, the Bank or any
Affiliate;


c.  

Been convicted with no further possibility of appeal or entered a guilty or nolo
contendre plea with respect to a crime within the meaning of this Section 3.4(a)
or (b) or a crime involving moral turpitude or been convicted with no further
possibility of appeal or entered a guilty plea with respect to any felony;


d.  

Intentionally refused to perform the essential duties of his position
(occasioned by reason other than physical or mental illness or disability of
Executive) which deficiency has not been cured within 30 days after written
notice of the breach by the Company Board to Executive specifying the nature of
the breach; or


e.  

Committed a material breach of his obligations under this Agreement (other than
as a result of incapacity due to physical or mental illness or disability of
Executive) which is committed in bad faith or without reasonable belief that the
breach was in the best interests of Hibernia, which has not been cured within 30
days after written notice of the breach by the Company Board to Executive
specifying the nature of the breach.


No act or failure to act on the part of Executive will be deemed “intentional”
if it was due primarily to an error in judgment or negligence, but will be
deemed “intentional” only if done or omitted to be done by Executive in bad
faith and without reasonable belief by Executive that his action or omission was
in the best interests of Hibernia.

        Hibernia may terminate Executive’s employment under this Agreement on
account of Cause by action of the Company Board, acting in good faith. The
Company Board shall provide written notice to Executive of such termination,
which notice shall (i) indicate the specific termination provision in this
Agreement relied upon and (ii) include a description of the specific reasons for
the determination of Cause. Executive shall have the opportunity to appear
before the Company Board, with or without legal representation, within 30 days
after receipt of such notice, to present arguments and evidence on his behalf.
Following such presentation (or upon Executive’s failure to appear at such
presentation following receipt of notice as provided for in the previous
sentence), the Company Board, by an affirmative vote of not less than 75% of its
members, shall confirm whether the actions or inactions of Executive constitute
Cause hereunder and, if determined to be Cause, the Date of Termination of
Executive for Cause shall be the date on which such vote is obtained (or such
later date as determined by the Company Board). Hibernia, by action of the
Company Board, may suspend Executive’s title and authority, but not Executive’s
pay or benefits, pending Executive’s opportunity to appear before the Company
Board; such suspension shall not constitute a Constructive Termination as
defined in Section 3.5 below.

        3.5 Executive’s Constructive Termination. Executive may terminate his
employment under this Agreement during the Employment Term on account of a
Constructive Termination upon 30 days prior written notice to the Chairman of
the Boards (or such shorter period as may be agreed upon by the parties hereto).
In such event, this Agreement shall automatically terminate and the obligations
of Hibernia hereunder (other than the obligation to make payments and provide
benefits as specified in this Section 3.5) shall automatically cease. In such
event, Hibernia shall pay and provide to Executive the amounts and benefits
described in Section 3.1.

        For purposes of this Agreement, “Constructive Termination” means:

a.  

A material reduction in the amount of Executive’s Base Compensation (other than
as permitted by Section 2.1);


b.  

A material reduction in Executive’s authority, duties or responsibilities from
those contemplated in Section 1.1 of this Agreement; or


c.  

A material breach of this Agreement by Hibernia.


No event or condition described in this Section 3.5 shall constitute a
Constructive Termination unless (i) Executive reasonably promptly gives Hibernia
written notice, addressed to the Chairman of the Boards, which notice states the
specific termination provision in this Agreement relied upon, includes a brief
description of the specific event or condition relied upon and states
Executive’s objection to such event or condition, (ii) such event or condition
is not corrected by Hibernia within 30 days after delivery of such written
notice, and (iii) Executive resigns his employment with Hibernia not more than
15 days following the expiration of the 30-day period described in subparagraph
(ii) hereof (the date of such timely resignation constituting the Date of
Termination) by giving written notice addressed to the Chairman of the Boards.

        3.6 Termination by Hibernia, without Cause. Hibernia may terminate
Executive’s employment under this Agreement during the Employment Term, without
Cause, upon 30 days prior written notice to Executive (or such shorter period as
may be agreed upon by Executive and the Chairman of the Company Board). The Date
of Termination in such case (unless a different date is agreed to by Executive
and the Chairman of the Company Board) shall be the date specified in the
written notice or, if no such date is specified or the date specified is not at
least 30 days after delivery of the notice, the date 30 days after delivery of
such written notice to Executive. In such event, this Agreement shall
automatically terminate and the obligations of Hibernia hereunder (other than
the obligation to make payments and provide benefits as specified in this
Section 3.6) shall automatically cease. In such event, Hibernia shall provide to
Executive the amounts and benefits described in Section 3.1.

        3.7 Termination by Executive. Executive may terminate his employment
under this Agreement during the Employment Term, other than on account of
Constructive Termination, upon 30 days prior written notice to Hibernia,
addressed to the Chairman of the Boards, or such shorter period as may be agreed
upon by the Chairman of the Company Board and Executive. The Date of Termination
in such case (unless a different date is agreed to by Executive and the Chairman
of the Company Board) shall be the date specified in the written notice or, if
no such date is specified or the date specified is not at least 30 days after
delivery of the notice, the date 30 days after delivery of such written notice
to the Chairman of the Boards. In such event, this Agreement shall automatically
terminate and the obligations of Hibernia hereunder (other than the obligation
to make the payment specified in this Section 3.7) shall automatically cease. In
such event, Hibernia shall pay to Executive the Accrued Obligations. No
additional payments or benefits shall be due hereunder, except as may be
provided under a separate plan, policy or program evidencing such compensation
arrangement or benefit in which Executive participated as of the Date of
Termination or as may be required by law. In the event that more than six months
of a calendar year has passed before the termination and the Executive does not
accept employment with another financial institution prior to or within ninety
days following termination, the Boards may consider whether it is appropriate to
pay to Executive a bonus for the portion of the year of termination worked by
him, the payment, timing of payment and amount of such bonus to be in the sole
discretion of the Boards.

        3.8 Expiration of Employment Term. Upon the expiration of this Agreement
as a result of non-renewal in accordance with the provisions hereof, Hibernia
shall pay Executive the Accrued Obligations, if any, and bonus compensation for
the last year of service under the Agreement, calculated and paid in accordance
with Section 3.1c in lieu of any bonus for such year under any CEO Bonus Plan,
management incentive plan or other bonus arrangement. No additional payments or
benefits shall be due hereunder except as may be provided under a separate plan,
policy or program evidencing such compensation arrangement or benefit in which
Executive participated as of the expiration of the Agreement (other than the
bonus arrangements described above) or as may be required by law.

        3.9 Return of Property. Upon termination of this Agreement for any
reason, Executive shall return to Hibernia as soon as practicable all of the
property of Hibernia (and its Affiliates), including, without limitation, keys,
automobiles, equipment, computers, fax machines, portable telephones, printers,
software, credit cards, passes, manuals, handbooks, customer lists, financial
data, files, letters, notes, notebooks, reports and copies (electronic or
otherwise) of any of the above and any Confidential Information (as defined in
Section 5.2 hereof) that is in the possession or under the control of Executive.

        3.10 Consideration for Other Agreements. Executive acknowledges that the
amounts payable under Sections 3.1b, 3.1c and 3.1d hereof are in excess of the
amounts otherwise due or payable under the CEO Bonus Plan or any management
incentive plan or other arrangement or agreement between Hibernia and Executive.
Executive acknowledges that the payment of such excess amounts shall constitute
adequate consideration for the execution of such separate waivers or releases as
Hibernia may request Executive to execute in connection with the termination of
his employment hereunder. Executive agrees that notwithstanding anything to the
contrary in this Agreement, Executive’s receipt of such amounts is conditioned
upon his execution of such waivers and releases as Hibernia may reasonably
request Executive to execute.

        3.11 Effect of Termination of Other Positions. If, on the Date of
Termination, Executive is a member of the Board of Directors of the Company, the
Bank or any Affiliate, or holds any other position with the Company, the Bank or
any Affiliate, Executive shall be deemed (without any further action being
necessary) to have resigned from all such positions as of the Date of
Termination. Notwithstanding the foregoing, Executive agrees to execute such
documents and take such other actions as Hibernia may request to reflect such
resignations consistent with the terms of this Section 3.11.


4. CHANGE OF CONTROL OF THE COMPANY OR THE BANK

        4.1 Change of Control Agreement. Executive and Hibernia acknowledge and
agree that they have entered into that certain Change of Control Agreement made
as of May 9, 2002 (the “Change of Control Agreement”), which Change of Control
Agreement addresses, among other things, the payments and benefits due or
payable to Executive under certain circumstances if a Change of Control (as
defined therein) occurs. Executive and Hibernia acknowledge and agree that in
the event a Change of Control as defined in the Change of Control Agreement
takes place while the Change of Control Agreement is in effect and Executive
becomes entitled to receive benefits under the Change of Control Agreement, this
Agreement will terminate and be superseded by the Change of Control Agreement
and the Change of Control Agreement will govern the payments to be made to
Executive upon such termination and no payments will be due hereunder as a
result of such termination.


5. LIMITATIONS ON ACTIVITIES

        5.1 Consideration for Limitation on Activities; Survival. Executive
acknowledges that the execution of this Agreement constitutes consideration for
the limitations on activities set forth in this Section 5, the adequacy of which
is hereby expressly acknowledged by Executive. Executive further acknowledges
that his obligations under this Section 5 shall survive the termination or
expiration of his employment under this Agreement and the termination or
expiration of this Agreement and shall remain operative and in full force and
effect for the periods described in this Section 5.

        5.2 Confidential Information. Executive recognizes and acknowledges that
during the term of his employment, he will have access to confidential,
proprietary, non-public information concerning the Company, the Bank and its
Affiliates, which may include, without limitation, (a) books and records
relating to operations, finance, accounting, personnel and management, (b)
deposit, investment, customer and loan data, (c) information related to product
design and development and policies and procedures, (d) computer software,
customer lists, information obtained on competitors and sales tactics and (e)
various other non-public trade or business information, including business
opportunities, marketing or business diversification plans, methods and
processes and financial data and the like (collectively, the “Confidential
Information”). Executive agrees that he will not at any time, either while
employed by Hibernia or for five years thereafter, make any independent use of
or disclose to any other person or organization (except as authorized by
Hibernia or pursuant to court order) any of the Confidential Information.
Executive agrees that, upon leaving the employ of Hibernia for any reason, he
will not take with him any document belonging to Hibernia or its Affiliates
which is of a confidential or proprietary nature relating to Hibernia or any
such Affiliate.

        5.3 Non-Solicitation. Executive agrees that during the two-year period
commencing as of the Date of Termination, he shall not, directly or indirectly,
for his own benefit or on behalf of another or to the detriment of the Company,
the Bank or any Affiliate:

a.  

Solicit any officer to leave his/her employment with the Company, the Bank or
any Affiliate or participate in the hiring of, offer to hire or participate in
the offer to hire of any officer of the Company, the Bank or any Affiliate;


b.  

Persuade or attempt to persuade any officer of the Company, the Bank or any
Affiliate to discontinue his/her business relationship with the Company, the
Bank or any Affiliate; or


c.  

Solicit, divert or attempt to divert any customer or depositor of the Company,
the Bank or any Affiliate.


The provisions of this Section 5.3 shall apply in the locations set forth on
Exhibit A hereto (the “Restricted Area”), as the same may be amended from time
to time to reflect where Hibernia (or its Affiliates) is doing business, and
Executive agrees to execute from time to time at Hibernia’s request an amendment
to Exhibit A to reflect where Hibernia is doing business.

        The parties agree that each of the foregoing prohibitions in this
Section 5.3 is intended to constitute a separate restriction. Accordingly,
should any such prohibition be declared invalid, illegal or unenforceable for
any reason, such prohibition shall be deemed severable from and shall not affect
the remainder thereof. The parties further agree that each of the foregoing
restrictions is reasonable in both time and geographic scope.

        5.4 Noncompetition. Executive agrees that during the two-year period
commencing as of the Date of Termination (or, in the event that upon
termination, Executive is entitled to receive cash payments totaling less than
two times his then current annual Base Compensation, the one-year period
commencing as of the Date of Termination), he shall not carry on or engage in
the banking or financial services business in the Restricted Area.

        The parties agree that if after the date hereof, Louisiana law permits a
noncompetition provision that imposes additional restrictions on Executive’s
ability to compete with Hibernia or its Affiliates, the parties will amend this
Agreement consistent therewith from time to time one or more times.

        The parties intend this Section 5.4 to be enforceable to the fullest
extent permitted by applicable law as in effect from time to time (provided that
the term of the noncompete will not be extended beyond what is provided for
herein). The parties agree that each of the provisions in this Section 5.4 is
intended to constitute a separate provision. Accordingly, should any provision
of this Section 5.4 be declared invalid, illegal or unenforceable for any
reason, such provision shall be deemed severable from and shall not affect the
remainder thereof and the remaining provisions of this Section 5.4 shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by applicable law.

        Executive acknowledges that he has engaged in the banking and financial
services business in the Restricted Area during the Employment Term and that
Hibernia has engaged in such business in the Restricted Area. Executive
acknowledges that the provisions of this Section 5.4 are reasonable as applied
to him and are reasonable in both time and geographic scope and will not unduly
restrict his ability to earn a living or to provide economic support to himself
and his family.

        5.5 Business Reputation. Executive agrees that during the term of
Executive’s employment hereunder and at all times thereafter, he shall refrain
from performing any act, engaging in any conduct or course of action or making
or publishing any untrue or misleading statement which has or may reasonably
have the effect of demeaning the name or business reputation of the Company, the
Bank or any Affiliate or which adversely affects (or may reasonably be expected
to adversely affect) the best interests (economic or otherwise) of the Company,
the Bank or any Affiliate. Hibernia agrees that during the term of Executive’s
employment hereunder and at all times thereafter, it shall refrain from making
or publishing any untrue or misleading statement which has or may reasonably
have the effect of demeaning the name or business reputation of Executive.

        5.6 Assistance with Litigation. Executive agrees that during the term of
his employment hereunder and thereafter for the period described herein, he will
furnish such information and assistance as may be reasonably necessary in
connection with any litigation or other proceedings in which the Company, the
Bank or any Affiliate is then or may become involved without requiring a court
order or other compulsion and will use his best efforts to cooperate with the
Company, the Bank and any Affiliate in prosecuting or defending any such claim.
In any case where Executive is required to travel for any consultation or legal
proceedings at the express request of the Company, the Bank or any Affiliate
(excluding any instance where the Company, the Bank or any Affiliate and
Executive are on opposite sides of the litigation or are in any other opposing
position or are in possible adverse positions), Executive shall be entitled to
receive reimbursement of reasonable travel costs incurred. The parties agree,
unless prohibited by law, to inform the other party if asked to participate or
otherwise to become involved in any action, suit or proceeding or investigation
against or involving the other party. The provisions of this Section 5.6 shall
apply following the term of Executive’s employment hereunder to any timely
raised matter in controversy that arose in whole or in part during Executive’s
employment.

        5.7 Adverse Actions. Executive agrees that following the Date of
Termination of Executive’s employment with Hibernia for any reason, until the
second anniversary of such Date of Termination, without the prior written
consent of Hibernia, Executive will not, to the fullest extent permitted by
applicable law, in any manner, solicit or assist any other person or entity to
(a) undertake any action that would be reasonably likely to, or is intended to,
result in a Change of Control (as defined in the Change of Control Agreement, as
it may be amended or replaced from time to time) or (b) seek to control in any
material manner the Boards, or either of them.

        5.8 Remedies. In the event of a breach or threatened breach by Executive
of any of the provisions of Section 5 of this Agreement, Executive agrees that
Hibernia shall be entitled to a temporary restraining order or a preliminary
injunction (without the necessity of posting bond in connection therewith) to
secure specific performance and to prevent a breach or contemplated breach of
this Agreement and that, to the fullest extent permitted by law, Hibernia shall
be entitled to require the cancellation and forfeiture of any payments or
benefits due to Executive or his dependents hereunder. In the event of a breach
or threatened breach by Hibernia of any of the provisions of Section 5 of this
Agreement, Hibernia agrees that Executive shall be entitled to a temporary
restraining order or a preliminary injunction (without the necessity of posting
bond in connection therewith) to secure specific performance and to prevent a
breach or contemplated breach of this Agreement. Nothing herein shall be
construed as prohibiting Hibernia or Executive from pursuing any other remedy
available to it or him for such breach or threatened breach, including the
recovery of damages.


6. MISCELLANEOUS

        6.1 Mitigation Not Required. As a condition of any payment hereunder,
Executive shall not be required to mitigate the amount of such payment by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of Executive under this Agreement.
Notwithstanding the foregoing and Section 6.2, the offset referenced in Section
3.1d shall be effective.

        6.2 No Set-Off. There shall be no right of set-off or counterclaim in
respect of any claim, debt or obligation against any payment to Executive
provided for in this Agreement.

        6.3 Headings. Section and other headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        6.4 Entire Agreement. This Agreement and the Change of Control Agreement
constitute the entire understanding and agreement among the parties hereto with
respect to the subject matter hereof, and there are no other agreements,
understandings, restrictions, representations or warranties among the parties
other than those set forth or referenced therein.

        6.5 Amendments. This Agreement may be amended or modified at any time in
any or all respects, but only by an instrument in writing executed by the
parties hereto.

        6.6 Choice of Law. The validity of this Agreement, the construction of
its terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Louisiana applicable to contracts made and to be performed wholly
within such state.

        6.7 Notices. All notices and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by facsimile to a facsimile number given below, provided that
a copy is also sent by a recognized overnight delivery service, (c) when
received by the addressee, if sent by a recognized overnight delivery service or
(d) three days after being mailed by U.S. mail, postage prepaid, in each case as
follows:

         If to Executive:          J. Herbert Boydstun
                           [address]

         If to Hibernia:             Hibernia Corporation
                                                   Hibernia National Bank
                                                 313 Carondelet Street
                                                   New Orleans,LA 70130

                                                            
                              Attention: Chairman of the Board of Directors

                                                            Facsimile no.: (504)
533-2447

or to such other addresses as a party may designate by notice to the other
party.

        6.8 Assignment. This Agreement will inure to the benefit of and be
binding upon Hibernia, its Affiliates, successors and assigns, including,
without limitation, any person, partnership, company, corporation or other
entity that may acquire substantially all of Hibernia’s assets or business or
with or into which Hibernia may be liquidated, consolidated, merged or otherwise
combined. Hibernia will require any successor to assume and agree to perform
this Agreement. As used in this Agreement, “Hibernia,” “Company” and “Bank”
shall mean Hibernia, the Company and the Bank as hereinbefore defined and any
successor to its or their business and/or assets. This Agreement is personal to
Executive and without the prior written consent of Hibernia, shall not be
assignable by Executive, other than Executive’s rights to compensation and
benefits, which may only be assigned by will or the laws of descent and
distribution. This Agreement will inure to the benefit of and be binding upon
Executive, his heirs, estate, legatees and legal representatives.

        6.9 Severability. Each provision of this Agreement is intended to be
severable. In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect the validity or enforceability of any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provisions was not contained herein.

        6.10 Withholding. Hibernia may withhold from any payment hereunder any
federal, state or local taxes that Hibernia reasonably believes are required to
be withheld.

        6.11 Waiver. The failure of either party to insist in any one or more
instances upon performance of any terms, covenants or conditions of this
Agreement will not be construed as a waiver of future performance of any such
term, covenant, or condition and the obligations of either party with respect to
such term, covenant or condition will continue in full force and effect.

        6.12 Regulatory Matters. Notwithstanding any provision contained in this
Agreement to the contrary, in the event the FDIC, Office of the Comptroller of
the Currency, the Federal Reserve Board or other regulatory authority commences
an appropriate proceeding, action or order challenging the payment to Executive
of any benefit hereunder, or in the event any such payment hereunder is
otherwise prohibited by law, such payment shall be suspended until such time as
the challenge is fully and finally resolved and the applicable regulatory
authority does not object to the payments or until such payments are otherwise
permitted by law. In the event that any challenge to the payments required by
this Agreement is initiated by a regulatory authority or other person, Hibernia
shall notify Executive of such challenge and shall promptly proceed in good
faith to attempt to resolve such challenge in a manner that enables Hibernia to
make to Executive all payments required hereunder. Notwithstanding the
foregoing, however, in the event that any payment provided for herein is
prohibited by a regulatory authority or by law, Hibernia shall have no
obligation to make such payment.

        6.13 Dispute Resolution. Except as otherwise provided by Section 5.8,
any controversy or claim arising out of or relating to this Agreement (or the
breach thereof) shall be settled by final and binding arbitration in New
Orleans, Louisiana by one mutually agreed-upon arbitrator selected in accordance
with the rules of the American Arbitration Association (the “Association”) then
in effect. Subject to the following provisions, the arbitration shall be
conducted in accordance with the rules of the Association then in effect. Any
award entered by the arbitrator shall be final and binding and judgment may be
entered thereon by any party hereto in accordance with applicable law in any
court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. Hibernia shall be responsible for all administrative
fees of the Association, the compensation of the arbitrator and Executive’s
reasonable attorney’s fees and expenses should Executive substantially prevail;
otherwise, each party shall be responsible for its own attorney’s fees and
expenses relating to the conduct of the arbitration.

        6.14 Source of Payments. Hibernia shall not be required to establish a
special or separate fund or other segregation of assets to assure any payments
hereunder. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind.

        6.15 No Duplication of Payment. The obligation of the Company or the
Bank to make any payment or provide any benefit to the Executive hereunder shall
be deemed satisfied to the extent that such payment is made or such benefit is
provided by any Affiliate, and no payment or benefit shall be required to be
paid or provided more than once.

        THIS AGREEMENT is executed in multiple counterparts as of the dates set
forth below, each of which shall be deemed an original, to be effective as of
the Effective Date designated in Section 1.3 above.

HIBERNIA CORPORATION EXECUTIVE By: /s/ Robert H. Boh /s/ J. Herbert Boydstun
Robert H. Boh J. Herbert Boydstun Its: Chairman of the Board of Directors
Date:    12-11-02 Date: 12-11-02 HIBERIA NATIONAL BANK By: /s/ Robert H. Boh
Robert H. Boh Its: Chairman of the Board of Directors Date:    12-11-02


EXHIBIT A

        This Exhibit A is intended to form a part of that certain Employment
Agreement by and among J. Herbert Boydstun, Hibernia Corporation and Hibernia
National Bank, first effective as of December 1, 2002. The parties agree that
the proscriptions set forth in Sections 5.3 and 5.4 thereof shall apply in the
parishes in the State of Louisiana set forth below to the fullest extent
permissible. The parties further agree that the proscriptions set forth in
Sections 5.3 and 5.4 thereof shall apply in each county, municipality or area in
the States of Texas and Mississippi in which Hibernia National Bank or any of
its Affiliates has a branch or solicits customers or otherwise does business,
including but not limited to those counties set forth below.

Louisiana Parishes Texas Counties Allen Parish Anderson County Ascension Parish
Angelina County Assumption Parish Bowie County Avoyelles Parish Camp County
Bossier Parish Cass County Caddo Parish Cherokee County Calcasieu Parish Colin
County Cameron Parish Gregg County Claiborne Parish Harrison County De Soto
Parish Jefferson County East Baton Rouge Parish Lamar County East Carroll Parish
Nacogdoches County Iberia Parish Orange County Jefferson Parish Smith County
Jefferson Davis Parish Wood County Lafayette Parish Lafourche Parish Livingston
Parish Madison Parish Mississippi Counties Morehouse Parish Hancock County
Orleans Parish Ouachita Parish Plaquemines Parish Rapides Parish St. Bernard
Parish St. Charles Parish St. John the Baptist Parish St. Mary Parish St.
Tammany Parish Tangipahoa Parish Terrebonne Parish Vermilion Parish Washington
Parish Webster Parish West Carroll Parish